Citation Nr: 1704377	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  12-07 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for GERD.

3.  Entitlement to service connection for a right knee disability, to include degenerative joint disease of the right knee, as secondary to service-connected bilateral ankle strain.

4.  Entitlement to an initial compensable rating for hypertension from December 12, 2001 to February 28, 2003, and in excess of 10 percent from February 28, 2003, forward.

5.  Entitlement to an initial rating for tinea versicolor and pseudofolliculitis barbae in excess of 10 percent from December 12, 2001 to August 30, 2002, and in excess of 60 percent from August 30, 2002, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1985 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In a September 2002 rating decision, in pertinent part, the RO awarded service connection for right and left ankle strains, and assigned initial disability ratings of 10 percent for each ankle.  Pursuant to a June 2003 Notice of Disagreement, wherein the Veteran disagreed with the initial ratings for the right and left ankle strains, the Veteran was provided a Statement of the Case in January 2004.  The Veteran did not perfect the appeal with a timely Substantive Appeal; therefore, these issues are not in appellate status, and are not before the Board.  

In a January 2010 rating decision, in pertinent part, the RO denied service connection for a right knee disability, hypertensive heart disease, bilateral upper and lower extremity peripheral neuropathy, cardiomegaly, depression, and tinnitus, and denied reopening service connection for GERD.  In a December 2010 Notice of Disagreement, the Veteran expressed disagreement with the denials of service connection for a right knee disability, hypertensive heart disease, bilateral upper and lower extremity peripheral neuropathy, cardiomegaly, depression, and tinnitus, and the denial to reopen service connection for GERD.  In a January 2012 rating decision, the RO fully granted service connection for adjustment disorder with depressed mood and tinnitus; therefore, the issues of depression and tinnitus are not in appellate status, and are not before the Board because there remain no questions of law or fact as to the fully granted issues.

Further, in a January 2012 Statement of the Case, the RO readjudicated the service connection issues (a right knee disability, hypertensive heart disease, bilateral upper and lower extremity peripheral neuropathy, and cardiomegaly), and the issue to reopen service connection for GERD.  In a March 2012 Substantive Appeal, the Veteran explicitly limited the appeal to service connection for a right knee disability and reopening service connection for GERD.  As such, the Veteran did not perfect an appeal as to the issues of service connection for hypertensive heart disease, bilateral upper and lower extremity peripheral neuropathy, and cardiomegaly; those issues are no longer in appellate status, and are not before the Board.

The issues of service connection for GERD, a right knee disability, and higher initial ratings for service-connected hypertension and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 2002 rating decision, in pertinent part, denied service connection for GERD, on the basis that there was no current GERD and no in-service diagnosis of GERD.

2.  The Veteran did not appeal the September 2002 rating decision denying service connection for GERD after being notified of appellate rights, and no additional evidence was received prior to the expiration of the one year appeal period.

3.  The evidence received since the September 2002 rating decision is neither cumulative nor redundant and addresses the grounds of the prior final denial of service connection for GERD, namely, a current diagnosis, so raises the possibility of substantiating the claim of service connection for GERD.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision denying service connection for GERD became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen service connection for GERD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The application to reopen service connection for GERD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein (reopening of service connection for GERD), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  The issue of service connection for GERD, which is reopened in the decision herein, is remanded below for further development.

Reopening of Service Connection for GERD

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.

The Veteran seeks to reopen the previously denied claim of service connection for GERD.  The claim, initially filed in December 2001, was originally denied in a September 2002 rating decision.  The Veteran did not initiate an appeal of the decision denying service connection for GERD, and he also did not submit any new and material evidence with respect to these claims within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the rating decision (denying service connection for GERD) became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In the September 2002 rating decision, the RO, in pertinent part, denied service connection for GERD on the basis that there was no evidence of a diagnosis of any gastrointestinal disorder and no evidence of GERD in service.  The pertinent evidence of record at the time of the September 2002 rating decision included the Veteran's claim and service treatment records.

Since the September 2002 rating decision, additional evidence has been received in the form of the Veteran's statements, and VA and private treatment records.  The Veteran's statements and VA and private treatment records are new because they have not been previously submitted.

This evidence is also material because it pertains to the basis for the prior denial, that is, a current diagnosis of GERD, and raises a reasonable possibility of substantiating the claim.  Specifically, in a November 2009 VA treatment record, the Veteran complained of epigastric pain and early satiety for a few weeks.  In addition, a December 2010 private psychiatric treatment record revealed the Veteran's prior medical history of a GERD diagnosis, which was treated with Prilosec.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for GERD.  See 38 C.F.R. § 3.156(a).

Accordingly, the Board has determined that new and material evidence has been received to reopen service connection for GERD.  In arriving at the above conclusions with regard to the appeal, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period after notice of the September 2002 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the September 2002 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  The reopened issue of service connection for GERD is addressed in the Remand section below.


ORDER

As new and material evidence has been received, the appeal to reopen service connection for GERD is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appeals of service connection for GERD and a right knee disability, and higher initial ratings for service-connected hypertension and a skin disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

Service Connection for GERD

In a December 2001 report of medical history upon service separation, the Veteran complained of chest pain and pressure.  That same month (after discharge from active service), the Veteran underwent a VA examination in December 2001.  At that time, the Veteran complained of a mild burning type chest pain that was localized to the left chest area, each time lasting two hours and usually occurring at the end of the day.  He also complained of having heartburn type symptoms that occur on a weekly basis, each time lasting for two hours.  The pain usually was localized above the stomach, could last up to four hours, and was usually brought on after meals.  The Veteran further complained of having reflux symptoms without regurgitation, but he had not been formally treated for this condition, and the Veteran reported that the condition had been present for the past six months.  The Veteran also reported that he usually took over-the-counter Pepto-Bismol for alleviation of the symptoms.  Upon physical examination, the VA examiner indicated that there was insufficient evidence to render a diagnosis of GERD.

Post-service, in a November 2009 VA treatment record, the Veteran complained of epigastric pain and early satiety for a few weeks.  A December 2009 VA treatment record for an esophagogastroduodenoscopy reflected no abnormalities.  In addition, a December 2010 private psychiatric treatment record revealed the Veteran's prior medical history of a GERD diagnosis, which was treated with Prilosec.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury, or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, while it is unclear whether the Veteran is currently diagnosed with GERD, the evidence reveals claimed recurrent symptoms of GERD and a prior medical history of GERD that is treated with medication.  As such, the Board finds that a VA examination is warranted to assist in the determining the etiology of the GERD, if any.  McLendon, 20 Vet. App. at 79.

Service Connection for a Right Knee Disability

The Veteran does not contend that the right knee disability had onset in service or is directly related to active service.  Instead, the Veteran contends that the right knee disability is secondary to the service-connected bilateral ankle strain.  See November 2008 Claim.

The Veteran underwent a VA examination of the right knee in November 2009.  At that time, the Veteran was diagnosed with minimal degenerative joint disease of the right knee.  The November 2009 VA examiner opined that the right knee disability is less likely than not related to the service-connected bilateral ankles.  The term "related to" does not encompass the question of aggravation (worsening in severity beyond a normal progression).  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  The United States Court of Appeals for Veterans Claims has held that it is not clear that a medical opinion stating that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability encompasses the question of aggravation under 38 C.F.R. § 3.310.  Such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  For the above reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the right knee disability.

The Board notes that the Veteran was also afforded a VA examination of the knees in November 2011.  The November 2011 VA examiner did not opine on the etiology of the right knee disability.  In addition, X-ray testing taken at that time revealed a negative impression of the right knee with no evidence to suggest acute fracture or dislocation, other significant osseous or articular abnormality involving the right knee.  Regardless, service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Here, the Veteran was diagnosed with degenerative joint disease of the right knee in November 2009, during the claim period.  As such, the Veteran has a current disability of right knee degenerative joint disease.

Initial Ratings for Hypertension and a Skin Disability

In a September 2002 rating decision, in pertinent part, the RO awarded service connection for hypertension and skin rash, and assigned initial disability ratings of 0 percent (noncompensable) and 10 percent, respectively.  In a June 2003 submission, received within one year of notification of the September 2002 rating decision, the Veteran expressed disagreement with the September 2002 rating decision, specifically, with the initial ratings for hypertension and a skin disability. 

The appeal of higher initial ratings for hypertension and a skin disability should be remanded to allow the RO to provide a Statement of the Case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issues will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issues of service connection for GERD, a right knee disability, and higher initial ratings for hypertension and a skin disability are REMANDED for the following actions:

1. Provide a Statement of the Case as to the issues of higher initial ratings for service-connected hypertension and tinea versicolor and pseudofolliculitis barbae.  The Veteran must file a timely and adequate Substantive Appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2016).  If a timely Substantive Appeal is not filed, the claims should not be certified to the Board.

2. Schedule an appropriate VA examination to assist in determining the nature and etiology of any current GERD.  Any necessary testing should be performed.  A review of all relevant evidence from the claims file, to include the electronic file on VBMS and Virtual VA, should be provided to the examiner.  The examiner is informed of the following relevant facts:

* The Veteran served on active duty from March 1985 to December 2001.

* In a Report of Medical History that the Veteran completed in December 2001, he reported a medical history of pain or pressure in his chest.  He denied a history of frequent indigestion, but reported "don't know" for stomach, liver, or intestinal problems.

* At a December 2001 examination, the Veteran reported he had been having heartburn-type symptoms that occurred on a weekly basis, each time lasting two hours.  The pain would be localized to his stomach, and could last up to four hours, which was usually brought on after meals.  These symptoms had been present for the past six months.  At that time, the examiner determined there was insufficient evidence to diagnose GERD.

* In a July 2008 letter from a private doctor of osteopathy, he wrote that the Veteran had the following diagnoses: hypertension, cardiovascular disease, degenerative joint disease, chest pains, cardiomegaly, and arteriosclerotic cardiovascular disease. 

* In a November 2009 VA treatment record, it shows that the Veteran complained of epigastric pain and early satiety for a few weeks.  The Veteran underwent an esophagogastroduodenoscopy at that time, which showed a normal esophagus, normal stomach, and normal duodenum.

The VA examiner is asked to offer the following opinions:

a) Does the Veteran have a current disability of GERD?  If the Veteran does not have a diagnosed disability of GERD, the VA examiner should so state.

b) If the Veteran has a current disability of GERD, is it as likely as not (50 percent probability or greater) that the disability began during service or is etiologically related to active service?

3. Refer the Veteran's claim for service connection for a right knee disability to the examiner who performed the November 2009 VA examination, if the examiner is available.  If the examiner is not available, then refer the claims file to another appropriate medical professional.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the current right knee degenerative joint disease is caused by the service-connected bilateral ankle strain?

b) If not caused by the service-connected bilateral ankle strain, is it at least as likely as not (50 percent probability or greater) that the right knee degenerative joint disease is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected bilateral ankle strain?  If the VA examiner opines that the right knee degenerative joint disease is aggravated by the service-connected bilateral ankle strain, he/she should indicate the degree of disability before aggravation and the current degree of disability.

In rendering the opinions requested in paragraphs 3a) and 3b), the VA examiner should assume, as fact, that the Veteran has a current diagnosis of right knee degenerative joint disease.

For all of the above opinions, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4. After completion of the above and any additional development deemed necessary, readjudicate the issues of service connection for GERD and a right knee disability in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


